STATE OF MICHIGAN

                            COURT OF APPEALS



WILLIE SMITH,                                                        UNPUBLISHED
                                                                     July 19, 2018
               Plaintiff-Appellant,

v                                                                    No. 337924
                                                                     Wayne Circuit Court
AUTOMOBILE CLUB INSURANCE                                            LC No. 15-015088-NF
ASSOCIATION OF AMERICA,

               Defendant-Appellee.


Before: FORT HOOD, P.J., and SERVITTO and BECKERING, JJ.

PER CURIAM.

       Plaintiff appeals as of right from the trial court’s order granting summary disposition in
favor of defendant in this first-party no-fault case. We reverse and remand for proceedings
consistent with this opinion.

       Plaintiff first argues that the trial court erred in granting summary disposition in favor of
defendant pursuant to MCR 2.116(C)(10) where defendant’s allegations that plaintiff engaged in
fraud were barred by the doctrines of res judicata and collateral estoppel. We disagree.

        This Court will review the trial court’s decision regarding a motion for summary
disposition de novo. Candler v Farm Bureau Mut Ins Co of Mich, 321 Mich. App. 772, 777; 910
NW2d 666 (2017). Where defendant moved for summary disposition pursuant to MCR
2.116(C)(10):

       A motion under this court rule tests the factual sufficiency of the complaint. In
       evaluating a motion for summary disposition brought under this subsection, a trial
       court considers affidavits, pleadings, depositions, and admissions, and other
       evidence submitted by the parties in the light most favorable to the party opposing
       the motion. The motion is properly granted “if there is no genuine issue
       concerning any material fact and the moving party is entitled to judgment as a
       matter of law. [Candler, 321 Mich. App. at 777 (quotation marks and citations
       omitted).]

       Whether res judicata operates to bar a subsequent action is a question of law that this
Court will review de novo. Pierson Sand & Gravel, Inc v Keeler Brass Co, 460 Mich. 372, 379;
596 NW2d 153 (1999). Whether the doctrine of collateral estoppel will apply to preclude a party

                                                -1-
from raising an issue raised in a prior proceeding is also a question of law reviewed de novo.
Horn v Dep’t of Corrections, 216 Mich. App. 58, 62; 548 NW2d 660 (1996).1

       In William Beaumont Hosp v Wass, 315 Mich. App. 392, 398; 889 NW2d 745 (2016), this
Court addressed the elements that must be met for the doctrines of res judicata and collateral
estoppel to apply:

                The preclusion doctrines of res judicata and collateral estoppel “serve an
       important function in resolving disputes by imposing a state of finality to
       litigation where the same parties have previously had a full and fair opportunity to
       adjudicate their claims.” Nummer v Dep’t of Treasury, 448 Mich. 534, 541; 533
       NW2d 250 (1995). Res judicata applies if “(1) the prior action was decided on
       the merits, (2) both actions involve the same parties or their privies, and (3) the
       matter in the second case was, or could have been, resolved in the first.” Adair v
       Michigan, 470 Mich. 105, 121; 680 NW2d 386 (2004). “Generally, for collateral
       estoppel to apply three elements must be satisfied: (1) a question of fact essential
       to the judgment must have been actually litigated and determined by a valid and
       final judgment; (2) the same parties must have had a full and fair opportunity to
       litigate the issue; and (3) there must be mutuality of estoppel.” Monat v State
       Farm Ins Co, 469 Mich. 679, 682-684; 677 NW2d 843 (2004) (quotation marks,
       citation, and brackets omitted).

        The only document that is part of the lower court record that gives any indication that the
parties were involved in litigation before the case leading to this appeal is a copy of the March 8,
2011 opinion and judgment of Judge Deborah Lewis Langston of the 36th District Court in Case
No. 06-160578-GC, filed in support of plaintiff’s supplemental response opposing defendant’s
motion for summary disposition. However, as defendant notes in its brief on appeal, this matter
appears to have been the subject of at least two separate cases between the same parties in the
36th District Court, one of which was settled in November 2006 in case number 05-129583 and
another case in case number 06-160578-GC which resulted in the March 8, 2011 written opinion
and judgment in favor of plaintiff. Judge Lewis Langston’s written opinion and judgment
reflects that a bench trial was held, and that judgment was entered in plaintiff’s favor in the
amount of $25,000.



1
  For an issue to be preserved for appellate review, it must be raised before, and decided by, the
trial court. Fast Air, Inc v Knight, 235 Mich. App. 541, 549; 599 NW2d 489 (1999). While
plaintiff raised its arguments regarding the applicability of the doctrines of res judicata and
collateral estoppel in the trial court, the trial court did not expressly rule on these issues,
rendering them unpreserved. Id. However, this Court may consider and decide an otherwise
unpreserved issue if the question presented is one of law, and the necessary facts for the Court to
resolve the issue have been presented. Smith v Foerster-Bolser Const, Inc, 269 Mich. App. 424,
427; 711 NW2d 421 (2006).




                                                -2-
        In her March 8, 2011 written ruling, Judge Lewis Langston noted that plaintiff had been
“100 percent disabled by his former employer, Chrysler Corporation, in 1987,” which took place
before his November 2, 2004 motor vehicle accident. Judge Lewis Langston, after hearing
testimony from two different physicians, Dr. Michael Taylor and Dr. James Beale, concluded
that plaintiff’s 2004 motor vehicle accident “aggravated an existing condition,” and that as a
result, plaintiff needed additional medical and attendant care. As relevant to this appeal, Judge
Lewis Langston concluded that defendant was responsible for attendant care expenses that
plaintiff had incurred as early as 2008, observing that before the November 1, 2004 motor
vehicle accident, plaintiff had been able to care for his own needs, as well as those of his wife,
who has Alzheimer’s disease. However, since the accident, plaintiff could no longer care for his
wife and she had to go live with another relative, and plaintiff could not tend to his own needs.
Referencing the November 13, 2006 settlement agreement, Judge Lewis Langston stated that it
“explicitly leaves open the possibility of claims for future medical and attendant care.” Judge
Lewis Langston also concluded that “the insurance company unduly and unreasonably delayed
paying the caregivers [for plaintiff’s attendant care]” where defendant did not process plaintiff’s
claim for attendant care benefits where the claim was in litigation.

       After the Wayne Circuit Court affirmed Judge Lewis Langston’s opinion and order in an
order entered December 12, 2012, defendant appealed to this Court, and this Court reversed the
Wayne Circuit Court’s order affirming the district court’s opinion and judgment on the following
grounds:

       In lieu of granting the application [for leave to appeal], the Court orders, pursuant
       to MCR 7.205(E)(2), that the December 12, 2012 order of the Wayne Circuit
       Court affirming the district court’s judgment in favor of plaintiff is REVERSED.
       Pursuant to Moody v Get Well Medical Treatment, ___ Mich App ___ (Docket
       Nos. 301783, 301784; issued February 25, 2014), a district court presiding over
       an action where a plaintiff has patently claimed damages above the $25,000
       amount-in-controversy limit of the court’s jurisdiction should either dismiss the
       case as outside its subject matter jurisdiction or transfer it to the circuit court. The
       circuit court thus should have vacated the district court’s judgment. The case is
       REMANDED to the district court for it to enter an order either dismissing the
       case as outside its subject matter jurisdiction or transferring it to the circuit court
       in light of Moody. [Smith v AAA of Mich Ins, unpublished order of the Court of
       Appeals, entered March 11, 2014 (Docket No. 313931).]

        The 36th District Court subsequently entered an order transferring the case to the Wayne
Circuit Court on May 14, 2014. The 36th District Court entered an order dismissing the case on
August 26, 2014. In an order entered April 13, 2015 in the Wayne Circuit Court under Case No.
14-014774-AV, the Wayne Circuit Court denied plaintiff’s application for leave to appeal “for
lack of merit on the issues presented.” Plaintiff’s application for leave to appeal in the Wayne
Circuit Court sought review of the district court’s orders transferring the case to the Wayne
Circuit Court and dismissing the case. This Court subsequently denied plaintiff’s application for
leave to appeal the Wayne Circuit Court’s order. Smith v AAA of Mich Ins, unpublished order of
the Court of Appeals, issued October 2, 2015 (Docket No. 327173).



                                                 -3-
        While plaintiff relies on the doctrine of collateral estoppel to support his argument that
defendant is precluded from asserting that plaintiff committed fraud in applying for no-fault
benefits in his November 13, 2004 application, this doctrine would not be applicable under the
facts of this case, given that there is no indication from the record that the issue of plaintiff’s
alleged fraud was already litigated and decided by the trial court in the earlier lawsuit.
“Collateral estoppel precludes relitigation of an issue in a subsequent, different cause of action
between the same parties when the prior proceeding culminated in a valid final judgment and the
issue was actually and necessarily determined in the prior proceeding.” Porter v Royal Oak,
214 Mich. App. 478, 485; 542 NW2d 905 (1995) (emphasis added). Accordingly, plaintiff’s
argument that collateral estoppel operates to bar defendant’s claim that plaintiff acted
fraudulently is not persuasive.

         Turning next to plaintiff’s assertion that defendant’s allegations of fraud against him are
barred by the doctrine of res judicata, even assuming that plaintiff has met the initial
requirements of this doctrine, that being that a prior action was decided on the merits,2 and that
the cases involved the same parties, William Beaumont Hosp, 315 Mich. App. at 398, the existing
record simply is not sufficient for us to definitively conclude whether or not defendant even
raised the issue of fraud in any prior proceedings between plaintiff and defendant. Put simply,
defendant may have raised issues regarding plaintiff’s alleged fraud with respect to completing
the 2004 application for no-fault benefits, or may not have, but without additional information
regarding the prior proceedings between plaintiff and defendant, it is not possible for us to
decipher what transpired. There is simply no factual basis on which we can confidently conclude
whether any issues of alleged fraud on plaintiff’s part were, or could have been, resolved in any
litigation preceding the instant case. Id. Notably, aside from the March 8, 2011 opinion and
judgment of Judge Lewis Langston plaintiff attached to his supplemental response opposing
defendant’s motion for summary disposition, the lower court file does not contain any
information regarding the prior litigation between the parties.              Therefore, under the
circumstances of this case, plaintiff’s argument that defendant’s allegations of fraud are
precluded by the doctrines of collateral estoppel and res judicata is unavailing.

       Plaintiff next argues that the trial court erred in granting summary disposition in favor of
defendant where genuine issues of material fact existed with regard to whether plaintiff
committed fraud. We agree.

        In the trial court and in this Court, defendant claims that plaintiff is barred from receiving
no-fault benefits because he has violated the terms of the fraud-exclusion clause of the no-fault
policy. Notably, defendant did not produce a copy of the no-fault policy in the trial court, and a
copy has also not been provided to this Court as an exhibit. The fact that defendant has not
provided a copy of the no-fault policy, particularly the alleged fraud-exclusion clause, is



2
   In support of his claim that the prior action was determined on the merits, plaintiff points to
litigation, presumably commenced in the 36th District Court in 2005, noting that it was settled,
and that a voluntary order of dismissal was entered. However, our review of the lower court
record in this case did not yield a copy of the voluntary order of dismissal that plaintiff refers to.


                                                 -4-
problematic, particularly where this Court has recently recognized that “[r]eliance on an
exclusionary clause in an insurance policy is an affirmative defense; therefore, [the] defendant
[relying on the clause] has the burden of proof.” Shelton v Auto-Owners Ins Co, 318 Mich. App.
648, 657; 899 NW2d 744 (2017).

       An “insurance company has the burden to prove that one of the policy’s
       exclusions applies.” Auto-Owners Ins Co v Seils, 310 Mich. App. 132, 146; 871
       NW2d 530 (2015). Thus, to obtain summary disposition the insurer must show
       that there is no question of material fact as to any of the elements of its
       affirmative defense. MCR 2.116(C)(10). [Shelton, 318 Mich. App. at 657.]

         In this case, where defendant has failed to produce a copy of the no-fault policy, and we
are left without sufficient information to discern the exact wording of the no-fault policy’s fraud-
exclusion clause, as well as other pertinent provisions of the no-fault policy, the absence of the
policy itself creates factual disputes with respect to whether the policy does in fact bar coverage
or benefits on the basis of fraudulent statements or conduct. However, even if we were to
overlook this omission, genuine issues of material fact nonetheless exist concerning whether
plaintiff engaged in fraud.

        Recently, in Meemic Ins Co v Fortson, ___ Mich App ___, ___; ___ NW2d ___ (2018)
(Docket No. 337728); slip op at 2, this Court restated the legal principle that “[g]enerally,
whether an insured has committed fraud is a question of fact for a jury to determine.” While a
trial court, in certain scenarios, may determine as a matter of law whether an insured engaged in
fraud, id., the following elements must be established to support a claim of fraud:

       In order to establish that an individual committed fraud, the insurer must establish
       (1) that the individual made a material misrepresentation, (2) that the
       representation was false, (3) that when the individual made the representation he
       or she knew it was false or made it with reckless disregard as to whether it was
       true or false, (4) that the misrepresentation was made with the intention that the
       insurer would act upon it, and (5) that the insurer acted on the misrepresentation
       to its detriment. Titan Ins Co v Hyten, 491 Mich. 547, 555; 817 NW2d 562
       (2012). [Meemic, ___ Mich App at ___; slip op at 2.]

        In Meemic, the defendants’ son, Justin Fortson, was seriously injured after riding on the
hood of a motor vehicle. Id.; slip op at 1. The defendants submitted claims to the plaintiff
insurance company, claiming that they provided around-the-clock attendant care for Justin for
the time period of 2009 until 2015. Id. After routinely paying for the attendant care, the plaintiff
insurance company initiated an investigation which confirmed that during the relevant time
period, Justin had been jailed periodically for drug and traffic offenses, spent time at an in-
patient substance abuse treatment program, and spent time with his girlfriend outside the home
smoking marijuana. Id.; slip op at 2. After concluding that the defendants had committed fraud,
the plaintiff insurance company terminated Justin’s no-fault benefits, and initiated a lawsuit
against the defendants, claiming that their receipt of attendant care payments was fraudulent. Id.
In Meemic, where the defendants did not dispute that they knew Justin was incarcerated and
spent time at an inpatient drug rehabilitation facility, but nevertheless submitted payment
requests to the insurance company for around-the-clock attendant care, this Court held that such

                                                -5-
action “constituted a material misrepresentation.” Id.; slip op at 3. This Court also concluded
that the defendants submitted the payment requests intending that the plaintiff insurance
company would rely on them, and render payment to the defendants for attendant care services,
even where the defendants knew that they were not providing around-the-clock care for their
son. Id.

        Similarly, in Bahri v IDS Property & Casualty Ins Co, 308 Mich. App. 420, 425; 864
NW2d 609 (2014), this Court agreed with the trial court’s determination in that case that the
fraud exclusion in the applicable no-fault policy applied to bar coverage for the plaintiff. 3 In
Bahri, the plaintiff had presented a statement reflecting that attendant care services were
provided from October 1, 2011 to February 29, 2012, but the accident giving rise to her need for
attendant care services did not in fact take place until October 20, 2011. Id. The defendant
insurance company also had surveilled the plaintiff and observed her engaging in activities that
were “inconsistent with her claimed limitations.” Id. Where “reasonable minds could not differ
in light of [the] clear evidence that [the] plaintiff made fraudulent representations” in order to
recover no-fault benefits, this Court concluded that the trial court properly granted summary
disposition in favor of the defendant insurance company. Id. at 426.

        In the instant case, a review of the record reflects that genuine issues of material fact exist
with respect to whether plaintiff engaged in fraud to the extent that the alleged fraud-exclusion
clause could even be said to apply. For example, while the parties do not appear to seriously
dispute4 that Evette Lamb exaggerated her attendant care claims, namely by failing to specify in
the attendant care documentation the days that she was actually out of town and not personally
caring for plaintiff, questions of fact exist with respect to whether (1) plaintiff made a false
material misrepresentation, (2) with reckless disregard as to its truth or falsity, and (3) with an
intention that defendant would rely on it. Meemic, ___ Mich App ___; slip op at 2. Specifically,
Lamb testified that she alone completed the attendant care documentation, that plaintiff did not
participate in the completion of the paperwork or review it, and that she submitted the paperwork
directly to his counsel. Moreover, questions of fact exist concerning whether Lamb did in fact
engage in fraud, where the attendant care documentation that Lamb completed contained a
provision differentiating between whether attendant care was provided directly or indirectly, and
Lamb testified during her deposition that even when she was out of town, she coordinated with
members of plaintiff’s family to make sure that plaintiff received appropriate attendant care
services. Further, the record evidence does not support defendant’s contention that plaintiff was
in fact aware of how Lamb completed the attendant care documentation, particularly where his



3
  The no-fault policy in Bahri included a “general fraud exclusion,” specifically stating that “We
do not provide coverage for any insured who has made fraudulent statements or engaged in
fraudulent conduct in connection with any accident or loss for which coverage is sought under
this policy.” Bahri, 308 Mich. App. at 423-424.
4
  In his brief on appeal, plaintiff states that “while Ms. Lamb may have exaggerated how many
days she had personally provided attendant care services, there is no evidence that Plaintiff
himself committed any fraud with respect to his claim for attendant care benefits.”


                                                 -6-
deposition testimony was consistent with Lamb’s that she and plaintiff’s family coordinated to
make sure that he had the necessary attendant care.

        The present case is thus distinguishable from a recent case of this Court, Candler, where
this Court concluded that the plaintiff had committed “a fraudulent insurance act” as
contemplated by MCL 500.3173a(2), where the record evidence demonstrated that “[the]
plaintiff knew that the statement [at issue] contained false information, which concerned a fact or
thing material to [the plaintiff’s claim].” Candler, 321 Mich. App. at 781. Specifically, the
plaintiff in Candler knew that calendars submitted in support of his claim for replacement
services were incorrect, and his counsel conceded in the trial court that the plaintiff had forged
the name of his brother, the individual who was to have provided to the services to the plaintiff,
on the calendars. Id. Where the plaintiff had moved to another city to be with his girlfriend who
provided the replacement services that the brother had previously provided, this Court held that
“[n]o reasonable jury could conclude that plaintiff . . . was not aware that he was submitting false
information that was material to his claim for no-fault benefits.” Id. at 781-782. Conversely, in
the case before this Court, there is no such clear record evidence confirming that plaintiff was
clearly aware of Lamb’s alleged fraud, or even how she had completed the attendant care
documentation.

        With regard to defendant’s allegation that plaintiff committed fraud in completing his
application for no-fault benefits in November 2004, the record also yields genuine issues of
material fact on this point. Plaintiff stated on his November 13, 2004 application that he was
suffering from back pain following the November 1, 2004 motor vehicle accident and denied
receiving treatment for “the same or similar symptoms prior to [the motor vehicle] accident[.]”
However, plaintiff did include the telephone number of Dr. Michael Taylor in the application
when questioned, “if [the answer to the question regarding same or similar symptoms prior to the
motor vehicle accident is] yes, list name, address & phone number of physician(s) providing
treatment.” While defendant produced evidence in support of its motion for summary
disposition reflecting that plaintiff had been determined to be “totally disabled due to a
neurological disorder” in 1997 so he would not have to report for jury duty, and that Dr. Shirley
L. Dixon had treated him for back pain in 2000, there is nothing in the record to suggest that the
symptoms related to, or the condition of plaintiff’s back following, the November 1, 2004 motor
vehicle accident were the same as what plaintiff was dealing with in the time period before the
motor vehicle accident. Therefore, the record evidence does not support a conclusion that
plaintiff made a material misrepresentation on his application for no-fault benefits, that any such
misrepresentation was false, that plaintiff made the misrepresentation knowing it was false, or
with reckless disregard as to its truth or falsity, and with the intention that defendant would rely
on it. Meemic, ___ Mich App at ___; slip op at 2. Accordingly, on this record, the trial court
erred in concluding that genuine issues of material fact did not exist with respect to plaintiff’s
alleged fraud.

      We reverse the trial court’s order granting summary disposition in favor of defendant and
remand for further proceedings consistent with this opinion.




                                                -7-
     We do not retain jurisdiction. Plaintiff, as the prevailing party, may tax costs pursuant to
MCR 7.219.




                                                           /s/ Karen M. Fort Hood
                                                           /s/ Deborah A. Servitto
                                                           /s/ Jane M. Beckering




                                               -8-